DETAILED ACTION
The action is responsive to the Application filed on 12/01/2020. Claims 1-20 are pending in the case. Claims 1 and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 04/06/2020. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-0041421 application as required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY APPARATUS AND METHOD OF CONTROLLING THE SAME FOR VISUALIZING BODY CHANGES.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a communicator configured to receive", "an inputter configured to receive" and " a controller configured to obtain/adjust/change"  in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimomura et al. (US 20130120445 A1, hereinafter Shimomura).

As to claim 1, Shimomura discloses a display apparatus comprising: 
a communicator configured to receive image information about an image obtained by an image obtainer ("First, the input image acquisition unit 120 acquires a captured image generated by the imaging unit 102 as an input image (step S310)," Shimomura paragraph 0135); 
an inputter configured to receive menu information of at least one of a somatotype mode or an exercise purpose ("The input unit 106 is an input device which is used for a user to manipulate the image processing device 100 or input information in the image processing device 100. The input unit 106 may include a touch sensor which detects a touch on, for example, the screen of the display unit 110 by a user," Shimomura paragraph 0059; "The user interface unit 225 provides a user with a user interface that receives an input of objective data used for generating an exercise model which will be described later. The objective data can include, for example, a parameter value regarded as an objective of exercise, and a date on which it is necessary to achieve the objective. Types of parameters regarded as objectives of exercise may be any types, for example, bending angles for joint bending and straightening exercises, walking speed for a walking exercise, and the like," Shimomura paragraph 0097; "The object generation ; 
a controller (“The control unit 118 corresponds to a processor such as a Central Processing Unit (CPU), a Digital Signal Processor (DSP), or the like. The control unit 118 executes a program stored in the storage unit 108 or another storage medium, thereby causing various functions of the image processing device 100, which will be described later, to be performed,” Shimomura paragraph 0064) configured to: 
obtain body images of a user based on the received image information ("First, the input image acquisition unit 120 acquires a captured image generated by the imaging unit 102 as an input image (step S310)," Shimomura paragraph 0135; "Next, the exercise recognition unit 130 recognizes the exercise of a person reflected in the input image from the input image acquisition unit 120 (step S320)," Shimomura paragraph 0136), 
obtain parameters for each part of a body based on the obtained body image ("Next, the exercise recognition unit 130 recognizes the exercise of a person reflected in the input image from the input image acquisition unit 120 (step S320)," Shimomura paragraph 0136; “Next, the score calculation unit 360 determines whether or not to calculate a score for the input image (step S340). When it is determined to calculate the score in step S340, the score calculation unit 360 compares the exercise of the person reflected in the input image with the exercise model, and calculates the effectiveness score on the basis of a difference between them (step S350). Also, the score calculation unit 360 converts the effectiveness score into a body type score using the living history data 356 (step S355),” Shimomura paragraph 0137; "FIG. 6B is an explanatory diagram illustrating a second method for calculating an effectiveness score. On the upper left side of the drawing, three feature point positions Pm1, Pm2 and Pm3 constituting the teacher's frame , 
adjust at least one of the obtained parameters for each part of the body based on the received menu information ("Next, the object generation unit 370 generates a virtual object that represents the future appearance of a target region according to the body type score input from the score calculation unit 360 and the course and the future point in time selected by the user (step S360)," Shimomura paragraph 0138; Shimomura Figure 17 A51 and A52, adjusting a body part appearance based on the future appearance according to the exercise course selected by the user), and 
change an image for each part of the body among the body images based on the adjusted parameter ("Also, in this embodiment, the virtual object that is superimposed on the input image exaggeratively represents a change in the appearance of a target region of the exercise according to the greatness of the body type score. Also, the future appearance of the target region estimated for a case in which the exercise is continuously performed is presented to ; and 
a screen configured to display the changed image in response to a control command of the controller ("Also, in this embodiment, the virtual object that is superimposed on the input image exaggeratively represents a change in the appearance of a target region of the exercise according to the greatness of the body type score. Also, the future appearance of the target region estimated for a case in which the exercise is continuously performed is presented to the user. Accordingly, the user can be clearly aware of results of the exercise expected for the future, and can be motivated to continue the exercise," Shimomura paragraph 0141).

As to claim 2, Shimomura further discloses the display apparatus according to claim 1, wherein the controller is configured to: 
when obtaining parameters for each part of the body, recognize joints based on the obtained body image ("FIG. 6B is an explanatory diagram illustrating a second method for calculating an effectiveness score. On the upper left side of the drawing, three feature point positions Pm1, Pm2 and Pm3 constituting the teacher's frame included in an exercise model Mb which is frame data are shown. On the upper right side of the drawing, three feature point positions P11, P12 and P13 constituting the user's frame extracted from the input image are shown. The feature point positions Pm1 and P11 may correspond to heads, the feature point positions Pm2 and P12 may correspond to shoulders, and the feature point positions Pm3 and P13 may correspond to hip joints. The score calculation unit 160 adjusts, for example, the feature point positions Pm3 and P13 to overlap, and then calculates the sum of a displacement from the position Pm1 to the position P11 and a displacement from the position Pm2 to the position P12, increasing an effectiveness score value as the calculated sum decreases," Shimomura paragraph 0074; Shimomura Figure 6B and 6C effectiveness score based on joint position); 
obtain position information of the recognized joints based on the obtained body image ("FIG. 6B is an explanatory diagram illustrating a second method for calculating an effectiveness score. On the upper left side of the drawing, three feature point positions Pm1, Pm2 and Pm3 constituting the teacher's frame included in an exercise model Mb which is frame data are shown. On the upper right side ; and 
obtain a first parameter for each part of the user's body based on the obtained position information of the joints ("FIG. 6B is an explanatory diagram illustrating a second method for calculating an effectiveness score. On the upper left side of the drawing, three feature point positions Pm1, Pm2 and Pm3 constituting the teacher's frame included in an exercise model Mb which is frame data are shown. On the upper right side of the drawing, three feature point positions P11, P12 and P13 constituting the user's frame extracted from the input image are shown. The feature point positions Pm1 and P11 may correspond to heads, the feature point positions Pm2 and P12 may correspond to shoulders, and the feature point positions Pm3 and P13 may correspond to hip joints. The score calculation unit 160 adjusts, for example, the feature point positions Pm3 and P13 to overlap, and then calculates the sum of a displacement from the position Pm1 to the position P11 and a displacement from the position Pm2 to the position P12, increasing an effectiveness score value as the calculated sum decreases," Shimomura paragraph 0074; Shimomura Figure 6B and 6C effectiveness score based on joint position).

As to claim 3, Shimomura further discloses the display apparatus according to claim 2, wherein the controller is configured to: 
when adjusting at least one of the obtained parameters for each part of the body, obtain a second parameter for each part of the body corresponding to the somatotype mode and the exercise purpose ("The score calculation model 160 may selectively acquire an exercise model appropriate for the basic attributes of the exerciser from a plurality of exercise models," Shimomura paragraph 0071; "The user DB 150 is a DB in which a variety of data that is prepared for each individual ; 
determine a change value of the parameter for each part of the body based on the obtained first and second parameters for each part of the body (Next, the object generation unit 370 generates a virtual object that represents the future appearance of a target region according to the body type score input from the score calculation unit 360 and the course and the future point in time selected by the user (step S360)," Shimomura paragraph 0138, adjusting a body part appearance based on the future appearance according to the exercise course selected by the user); and 
adjust at least one of the obtained parameters for each part of the body based on the determined change value of the parameter for each part of the body (Next, the object generation unit 370 generates a virtual object that represents the future appearance of a target region according to the body type score input from the score calculation unit 360 and the course and the future point in time selected by the user (step S360)," Shimomura paragraph 0138, adjusting a body part appearance based on the future appearance according to the exercise course selected by the user).

As to claim 9, Shimomura further discloses the display apparatus according to claim 1, wherein the controller is configured to: 
generate a body change image reflecting the changed image of each part of the body (Shimomura Figure 17 A51 and A52 left and right arrows showing both left and right side of the user's body has changed in the superimposed virtual object); 
change left and right portions of the generated body change image (Shimomura Figure 17 A51 and A52 left and right arrows showing both left and right side of the user's body has changed in the superimposed virtual object); and 
control the screen to display the body change image with the left and right portions changed (Shimomura Figure 17 A51 and A52 left and right arrows showing both left and right side of the user's body has changed in the superimposed virtual object).

As to claim 10, Shimomura further discloses the display apparatus according to claim 9, wherein the controller is configured to control the screen to display the obtained body image and the body change image in an overlaid manner ("In the output image Im7, the virtual object A51 exemplified in FIG. 17 is superimposed on the torso of the user Ua. Also, a virtual object A61 is superimposed on the head of the user Ua. The respective virtual objects A51 and A61 represent target regions of the user Ua that become slightly slenderer at a selected future point in time," Shimomura paragraph 0132).

As to claim 11, Shimomura further discloses the display apparatus according to claim 1, wherein: 
the inputter is configured to receive at least one exercise information among an exercise type, an exercise time, or an exercise intensity ("FIG. 17 is an explanatory diagram illustrating an example of an object generation process by the object generation unit 370. On the upper left side of FIG. 17, a silhouette of a user Ua who is an exerciser is shown. Here, a target region of exercise is a torso. The object generation unit 370 estimates the appearance of the target region at a selected future point in time according to the length of exercise time corresponding to a course selected by the user, the length of time that elapses until the future point in time, and a body type score calculated by the score calculation unit 360 during the exercise," Shimomura paragraph 0130, using exercise target region (i.e., exercise type), exercise time and exercise body type score (i.e., exercise intensity) to determine the altered appearance of the target region); and 
the controller is configured to adjust at least one of the obtained parameters for each part of the body based on the received exercise information ("FIG. 17 is an explanatory diagram illustrating an example of an object generation process by the object generation unit 370. On the upper left side of FIG. 17, a silhouette of a user Ua who is an exerciser is shown. Here, a target region of .

As to claim 12, Shimomura further discloses the display apparatus according to claim 1, wherein the image obtainer is integrally provided with the screen ("The imaging unit 102 is a camera module which takes an image. The imaging unit 102 photographs a subject using an imaging element such as a Charge Coupled Device (CCD), a Complementary Metal Oxide Semiconductor (CMOS), or the like, and generates a captured image. It is not necessary that the imaging unit 102 be a part of the image processing device 100," Shimomura paragraph 0057; Shimomura Figure 1A screen 110 has imaging unit 102 in the same device).

As to claim 13, Shimomura further discloses the display apparatus according to claim 1, wherein: 
the inputter comprises a touch panel ("FIG. 2 is a block diagram showing an example of a hardware configuration of the image processing device 100 related to the first embodiment. Referring to FIG. 2, the image processing device 100 includes an imaging unit 102, a sensor unit 104, an input unit 106," Shimomura paragraph 0056; "The input unit 106 is an input device which is used for a user to manipulate the image processing device 100 or input information in the image processing device 100. The input unit 106 may include a touch sensor which detects a touch on, for example, the screen of the display unit 110 by a user," Shimomura paragraph 0059); and 
the screen comprises a display panel provided on one side of the touch panel ("FIG. 2 is a block diagram showing an example of a hardware configuration of the image processing device 100 related to the first embodiment. Referring to FIG. 2, the image processing device 100 includes an imaging unit 102, a sensor unit 104, an input unit 106," Shimomura paragraph 0056; "The input unit 106 is an .

As to claim 14, Shimomura discloses a method of controlling a display apparatus comprising: 
obtaining image information using an image obtainer ("First, the input image acquisition unit 120 acquires a captured image generated by the imaging unit 102 as an input image (step S310)," Shimomura paragraph 0135); 
obtaining body images of a user based on the received image information ("First, the input image acquisition unit 120 acquires a captured image generated by the imaging unit 102 as an input image (step S310)," Shimomura paragraph 0135; "Next, the exercise recognition unit 130 recognizes the exercise of a person reflected in the input image from the input image acquisition unit 120 (step S320)," Shimomura paragraph 0136); 
receiving menu information of at least one of a somatotype mode or an exercise purpose through an inputter ("The input unit 106 is an input device which is used for a user to manipulate the image processing device 100 or input information in the image processing device 100. The input unit 106 may include a touch sensor which detects a touch on, for example, the screen of the display unit 110 by a user," Shimomura paragraph 0059; "The user interface unit 225 provides a user with a user interface that receives an input of objective data used for generating an exercise model which will be described later. The objective data can include, for example, a parameter value regarded as an objective of exercise, and a date on which it is necessary to achieve the objective. Types of parameters regarded as objectives of exercise may be any types, for example, bending angles for joint bending and straightening exercises, walking speed for a walking exercise, and the like," Shimomura paragraph 0097; "The object generation unit 370 identifies an exercise course and a future point in time that have been selected by a user through the user interface unit 325 (step S308)," Shimomura paragraph 0134; "Thus far, the three embodiments related to the present disclosure have been described in detail. A variety of characteristics of these embodiments may be combined in any form. For example, in the application of the first embodiment and ; 
obtaining parameters for each part of a body based on the obtained body image ("Next, the exercise recognition unit 130 recognizes the exercise of a person reflected in the input image from the input image acquisition unit 120 (step S320)," Shimomura paragraph 0136; “Next, the score calculation unit 360 determines whether or not to calculate a score for the input image (step S340). When it is determined to calculate the score in step S340, the score calculation unit 360 compares the exercise of the person reflected in the input image with the exercise model, and calculates the effectiveness score on the basis of a difference between them (step S350). Also, the score calculation unit 360 converts the effectiveness score into a body type score using the living history data 356 (step S355),” Shimomura paragraph 0137; "FIG. 6B is an explanatory diagram illustrating a second method for calculating an effectiveness score. On the upper left side of the drawing, three feature point positions Pm1, Pm2 and Pm3 constituting the teacher's frame included in an exercise model Mb which is frame data are shown. On the upper right side of the drawing, three feature point positions P11, P12 and P13 constituting the user's frame extracted from the input image are shown. The feature point positions Pm1 and P11 may correspond to heads, the feature point positions Pm2 and P12 may correspond to shoulders, and the feature point positions Pm3 and P13 may correspond to hip joints. The score calculation unit 160 adjusts, for example, the feature point positions Pm3 and P13 to overlap, and then calculates the sum of a displacement from the position Pm1 to the position P11 and a displacement from the position Pm2 to the position P12, increasing an effectiveness score value as the calculated sum decreases," Shimomura paragraph 0074; Shimomura Figure 6B and 6C effectiveness score parameter based on body part positions; “On the upper left side of FIG. 17, a silhouette of a user Ua who is an exerciser is shown. Here, a target region of exercise is a torso. The object generation unit 370 estimates the appearance of the target region at a selected future point in time according to the length of exercise time corresponding to a course selected by the user, the length of time that elapses until the future point in time, and a body type score calculated by the score calculation unit 360 during the exercise,” Shimomura paragraph 0130, silhouette of user’s body and parts based on body part positions); 
adjusting at least one of the obtained parameters for each part of the body based on the received menu information ("Next, the object generation unit 370 generates a virtual object that represents the future appearance of a target region according to the body type score input from the score calculation unit 360 and the course and the future point in time selected by the user (step S360)," Shimomura paragraph 0138; Shimomura Figure 17 A51 and A52, adjusting a body part appearance based on the future appearance according to the exercise course selected by the user); 
changing an image for each part of the body among the body images based on the adjusted parameter ("Also, in this embodiment, the virtual object that is superimposed on the input image exaggeratively represents a change in the appearance of a target region of the exercise according to the greatness of the body type score. Also, the future appearance of the target region estimated for a case in which the exercise is continuously performed is presented to the user. Accordingly, the user can be clearly aware of results of the exercise expected for the future, and can be motivated to continue the exercise," Shimomura paragraph 0141); and 
displaying changed image through a screen ("Also, in this embodiment, the virtual object that is superimposed on the input image exaggeratively represents a change in the appearance of a target region of the exercise according to the greatness of the body type score. Also, the future appearance of the target region estimated for a case in which the exercise is continuously performed is presented to the user. Accordingly, the user can be clearly aware of results of the exercise expected for the future, and can be motivated to continue the exercise," Shimomura paragraph 0141).

As to claim 15, Shimomura further discloses the method according to claim 14, wherein the adjusting of the at least one of the obtained parameters for each part of the body comprises: 
recognizing joints based on the obtained body image ("FIG. 6B is an explanatory diagram illustrating a second method for calculating an effectiveness score. On the upper left side of the drawing, three feature point positions Pm1, Pm2 and Pm3 constituting the teacher's frame included in an exercise model Mb which is frame data are shown. On the upper right side of the drawing, three feature point positions P11, P12 and P13 constituting the user's frame extracted from the input image are shown. The feature point positions Pm1 and P11 may correspond to heads, the feature point positions Pm2 and P12 ; 
obtaining position information of the recognized joints based on the obtained body image ("FIG. 6B is an explanatory diagram illustrating a second method for calculating an effectiveness score. On the upper left side of the drawing, three feature point positions Pm1, Pm2 and Pm3 constituting the teacher's frame included in an exercise model Mb which is frame data are shown. On the upper right side of the drawing, three feature point positions P11, P12 and P13 constituting the user's frame extracted from the input image are shown. The feature point positions Pm1 and P11 may correspond to heads, the feature point positions Pm2 and P12 may correspond to shoulders, and the feature point positions Pm3 and P13 may correspond to hip joints. The score calculation unit 160 adjusts, for example, the feature point positions Pm3 and P13 to overlap, and then calculates the sum of a displacement from the position Pm1 to the position P11 and a displacement from the position Pm2 to the position P12, increasing an effectiveness score value as the calculated sum decreases," Shimomura paragraph 0074; Shimomura Figure 6B and 6C effectiveness score based on joint position); 
obtaining a first parameter for each part of the user's body based on the obtained position information of the joints ("FIG. 6B is an explanatory diagram illustrating a second method for calculating an effectiveness score. On the upper left side of the drawing, three feature point positions Pm1, Pm2 and Pm3 constituting the teacher's frame included in an exercise model Mb which is frame data are shown. On the upper right side of the drawing, three feature point positions P11, P12 and P13 constituting the user's frame extracted from the input image are shown. The feature point positions Pm1 and P11 may correspond to heads, the feature point positions Pm2 and P12 may correspond to shoulders, and the feature point positions Pm3 and P13 may correspond to hip joints. The score calculation unit 160 adjusts, for example, the feature point positions Pm3 and P13 to overlap, and then calculates the sum of a displacement from the position Pm1 to the position P11 and a displacement from the position Pm2 to the ; 
obtaining a second parameter for each part of the body corresponding to the somatotype mode and the exercise purpose ("The score calculation model 160 may selectively acquire an exercise model appropriate for the basic attributes of the exerciser from a plurality of exercise models," Shimomura paragraph 0071; "The user DB 150 is a DB in which a variety of data that is prepared for each individual user is accumulated. In this embodiment, the user DB 150 stores attribute date 152 which may include basic attributes of a user such as age, sex, and the like, and body type attributes such as height, sitting height, chest size, waist size, and the like," Shimomura paragraph 0070; "Next, the object generation unit 370 generates a virtual object that represents the future appearance of a target region according to the body type score input from the score calculation unit 360 and the course and the future point in time selected by the user (step S360)," Shimomura paragraph 0138, adjusting a body part appearance based on the future appearance according to the exercise course selected by the user); 
determining a change value of the parameter for each part of the body based on the obtained first and second parameters for each part of the body (Next, the object generation unit 370 generates a virtual object that represents the future appearance of a target region according to the body type score input from the score calculation unit 360 and the course and the future point in time selected by the user (step S360)," Shimomura paragraph 0138, adjusting a body part appearance based on the future appearance according to the exercise course selected by the user); and 
adjusting at least one of the obtained parameters for each part of the body based on the determined change value of the parameter for each part of the body (Next, the object generation unit 370 generates a virtual object that represents the future appearance of a target region according to the body type score input from the score calculation unit 360 and the course and the future point in time selected by the user (step S360)," Shimomura paragraph 0138, adjusting a body part appearance based on the future appearance according to the exercise course selected by the user).

As to claim 19, it is substantially similar to claim 9 and is therefore rejected using the same rationale as above.

As to claim 20, it is substantially similar to claim 11 and is therefore rejected using the same rationale as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (US 20130120445 A1, hereinafter Shimomura) in view of Bravomalo et al. (US 20040131227 A1, hereinafter Bravomalo) in further view of Givon (US 20140347479 A1).

As to claim 4, Shimomura further discloses the display apparatus according to claim 3, wherein the controller is configured to: 
when adjusting at least one of the obtained parameters for each part of the body, generate a distance between the recognized joints as a fixed parameter (Shimomura Figure 17 torso height is consistent; “A target region of exercise can correspond to, for example, the abdomen in the case of an abdominal exercise, and the femoral region in the case of a squat exercise,” Shimomura paragraph 0079); 
generate a width of the part between the recognized joints and a width of the joints as variation parameters (“A virtual object A51 shown in FIG. 17 is an object that represents a slightly slenderized torso of the user Ua and can be generated when "10 minute course" and "After one month" are selected. A virtual object A52 is an object that represents a further slenderized torso of the user Ua and can be generated when "30 minute course" and "After six months" are selected,” Shimomura ; and
adjust at least one of the obtained parameters for each part of the body based on the generated variation parameters (“A virtual object A51 shown in FIG. 17 is an object that represents a slightly slenderized torso of the user Ua and can be generated when "10 minute course" and "After one month" are selected. A virtual object A52 is an object that represents a further slenderized torso of the user Ua and can be generated when "30 minute course" and "After six months" are selected,” Shimomura paragraph 0130; Shimomura silhouette of torso with width and superimposed torso with different width).
However Shimomura does not appear to explicitly disclose a limitation wherein the controller is configured to generate a circumference of the part between the recognized joints and a circumference of the joints as variation parameters.
Bravomalo discloses a circumference of the part between the recognized joints and a circumference of the joints as variation parameters (“The combination of three-dimensional (‘3-D’) morphing technology with mathematical statistics is used to project fat loss and muscle gain and to produce projected fitness outcomes. The user's input data preferably includes skin fold, circumference, height, weight, BMR, and activity level. By entering the client's measurements into a mathematical formula, the user's picture can be morphed into the desired outcome. The combination of skin fold and circumference measurement produces an accurate morphing outcome for each user,” Bravomalo paragraph 0021; “For example, if the width of an image of a leg is decreased by a certain percentage, the appearance of the knee will be changed. However, knees generally do not have a significant fat layer and thus have a minimum circumference at almost any weight,” Bravomalo paragraph 0011).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Shimomura to use circumference measurements to adjust parameters as taught by Bravomalo. One would have been motivated to make such a combination so that the modified body image could be more accurate (Bravomalo paragraph 0011).
However neither Shimomura nor Bravomalo appear to explicitly disclose a limitation wherein the controller is configured to generate a circumference.
wherein the controller is configured to generate a circumference ("According to some embodiments, biological parameters of subjects may be extrapolated from images by first correlating one or more skeletal models (2D or 3D) to the subjects [see FIGS. 1 and 4-6]. Based on a correlation of a skeletal model, dimensions and relations of body elements may be extrapolated [see FIG. 4]... n other words, once a skeletal model has been correlated to a subject, many static biometric parameters may be extrapolated from the skeletal model, such as: (1) limb dimensions (e.g. arm length) and limb part dimensions (e.g. forearm length, finger length), (2) body dimensions (e.g. height, max. width) and body part dimensions (e.g. torso height and width, hip measurement, head circumference), (3) body and body part shapes and angles (e.g. head frontal cross section shape, finger joint angles, pelvic shape), (4) body part relations (e.g. ratio of torso to head size, ratio of hand to finger sizes), (5) body volume or body part volume, and (6) any other static biometric parameter [see FIG. 4]," Givon paragraph 0113, calculated parameters for body parts can be length, width and circumference).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Shimomura to automatically determine the circumference of body parts as taught by Givon. One would have been motivated to make such a combination so that the user would not need to manually measure the circumference resulting in less steps and greater ease of use for the user.

As to claim 5, Shimomura as modified by Bravomalo and Givon further discloses the display apparatus according to claim 4, further comprising: 
a storage configured to store information about maximum and minimum values of the variation parameters for each fixed parameter ("Upon the start of exercise, the user selects both a course and a future point in time. Here, the future point in time selected by the user becomes a temporal reference when the object generation unit 370 estimates the future appearance of a target region," Shimomura paragraph 0129; "A virtual object A51 shown in FIG. 17 is an object that represents a slightly slenderized torso of the user Ua and can be generated when ‘10 minute course’ and ‘After one month’ are selected. A virtual object A52 is an object that represents a further slenderized torso of the user Ua and can be generated when ‘30 minute course’ and ‘After six months’ are selected," Shimomura paragraph  and a height of the user (“In this embodiment, the user DB 150 stores attribute date 152 which may include basic attributes of a user such as age, sex, and the like, and body type attributes such as height, sitting height, chest size, waist size, and the like,” Shimomura paragraph 0070; “The data stored in the storage unit 108 may include, for example, captured image data generated by the imaging unit 102, sensor data generated by the sensor unit 104, and a variety of data in a database which will be described later,” Shimomura paragraph 0060), wherein the controller is configured to: 
obtain the maximum and minimum values of the variation parameters based on the information stored in the storage and the user's body information ("Upon the start of exercise, the user selects both a course and a future point in time. Here, the future point in time selected by the user becomes a temporal reference when the object generation unit 370 estimates the future appearance of a target region," Shimomura paragraph 0129; "A virtual object A51 shown in FIG. 17 is an object that represents a slightly slenderized torso of the user Ua and can be generated when ‘10 minute course’ and ‘After one month’ are selected. A virtual object A52 is an object that represents a further slenderized torso of the user Ua and can be generated when ‘30 minute course’ and ‘After six months’ are selected," Shimomura paragraph 0130; Shimomura Figure 16 "10 Minute Course", "20 Minute Course" and "30 Minute Course" length options and "After One Month", "After Three Months" and "After Six Months" time options where selecting the maximum future point in time would give you a maximum parameter adjustment and selecting a minimum point in time would give you a minimum parameter adjustment); and 
adjust at least one of the obtained parameters for each part of the body based on the determined change value of the parameter for each part of the body and the maximum and minimum values of the obtained variation parameters ("Upon the start of exercise, the user selects both a course and a future point in time. Here, the future point in time selected by the user becomes a temporal reference when the object generation unit 370 estimates the future appearance of a target region," Shimomura paragraph 0129; "A virtual object A51 shown in FIG. 17 is an object that represents a .

As to claim 6, Shimomura as modified by Bravomalo and Givon further discloses the display apparatus according to claim 5, wherein the controller is configured to: 
obtain an increase or decrease of the first parameter for each part of the user's body based on the determined change value of the parameter for each part of the body and the maximum and minimum values of the obtained variation parameters ("Upon the start of exercise, the user selects both a course and a future point in time. Here, the future point in time selected by the user becomes a temporal reference when the object generation unit 370 estimates the future appearance of a target region," Shimomura paragraph 0129; "A virtual object A51 shown in FIG. 17 is an object that represents a slightly slenderized torso of the user Ua and can be generated when ‘10 minute course’ and ‘After one month’ are selected. A virtual object A52 is an object that represents a further slenderized torso of the user Ua and can be generated when ‘30 minute course’ and ‘After six months’ are selected," Shimomura paragraph 0130; Shimomura Figure 16 "10 Minute Course", "20 Minute Course" and "30 Minute Course" length options and "After One Month", "After Three Months" and "After Six Months" time options where selecting the maximum future point in time would give you a maximum parameter adjustment and selecting a minimum point in time would give you a minimum parameter adjustment); and 
perform erosion image processing or dilation image processing for each part of the determined body based on the obtained increase or decrease of the first parameter for each part of the user's body ("Upon the start of exercise, the user selects both a course and a future point in time. Here, the future point in time selected by the user becomes a temporal reference when the object generation unit 370 estimates the future appearance of a target region," Shimomura paragraph 0129; "A .

As to claim 16, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (US 20130120445 A1, hereinafter Shimomura) in view of Bravomalo et al. (US 20040131227 A1, hereinafter Bravomalo) in further view of Givon (US 20140347479 A1) in further view of Stern (US 20080270890 A1).

As to claim 7, Shimomura as modified by Bravomalo and Givon further discloses the display apparatus according to claim 5, wherein the controller is configured to: 
obtain an increase or decrease of the first parameter for each part of the user's body based on the determined change value of the parameter for each part of the body and the maximum and minimum values of the obtained variation parameters ("Upon the start of exercise, the user selects both a course and a future point in time. Here, the future point in time selected by the user becomes a temporal reference when the object generation unit 370 estimates the future appearance of a target region," Shimomura paragraph 0129; "A virtual object A51 shown in FIG. 17 is an object that ;
identify the number corresponding to the increase or decrease of the first parameter for each part of the user's body ("A virtual object A51 shown in FIG. 17 is an object that represents a slightly slenderized torso of the user Ua and can be generated when ‘10 minute course’ and ‘After one month’ are selected. A virtual object A52 is an object that represents a further slenderized torso of the user Ua and can be generated when ‘30 minute course’ and ‘After six months’ are selected," Shimomura paragraph 0130, erosion of torso by a certain amount depending on time); and
perform erosion image processing or dilation image processing for each part of the determined body ("A virtual object A51 shown in FIG. 17 is an object that represents a slightly slenderized torso of the user Ua and can be generated when ‘10 minute course’ and ‘After one month’ are selected. A virtual object A52 is an object that represents a further slenderized torso of the user Ua and can be generated when ‘30 minute course’ and ‘After six months’ are selected," Shimomura paragraph 0130).
However neither Shimomura nor Bravomalo nor Givon appear to explicitly disclose a limitation wherein the controller is configured to: 
identify the number of pixels corresponding to the increase or decrease of the first parameter for each part of the user's body; and 
perform erosion image processing or dilation image processing for each part of the determined body based on the identified number of pixels.
Stern discloses a limitation wherein the controller is configured to: 
identify the number of pixels corresponding to the increase or decrease ("In this embodiment an image or video file in pixel format is resized in accordance with a given pixel count for one dimension 
perform erosion image processing or dilation image processing based on the identified number of pixels ("In this embodiment an image or video file in pixel format is resized in accordance with a given pixel count for one dimension while maintaining the aspect ratio, ratio of height to width, of the image. The resizing of the image may either reduce or increase the number of pixels in the image," Stern paragraph 0061).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Shimomura to reduce pixels of virtual objects when performing erosion image processing as taught by Stern. One would have been motivated to make such a combination to aid and make it easier for the computer to perform image erosion.

As to claim 8, Shimomura as modified by Bravomalo, Givon and Stern further discloses the display apparatus according to claim 7, wherein the controller is configured to perform the erosion image processing or the dilation image processing in a direction perpendicular to a direction in which the joints are connected ("In the output image Im7, the virtual object A51 exemplified in FIG. 17 is superimposed on the torso of the user Ua. Also, a virtual object A61 is superimposed on the head of the user Ua. The respective virtual objects A51 and A61 represent target regions of the user Ua that become slightly slenderer at a selected future point in time," Shimomura paragraph 0132, torso changed in width not height).

As to claim 16, it is substantially similar to claim 8 and is therefore rejected using the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140340479 A1 to Moore et al. discloses a system and method to capture and process body measurements where a ;
US 9984588 B1 to Barker discloses a method for showing a visual change to a human body shape where a captured body image of a user is modified to show the estimated results of an exercise plan; and
US 20030108851 A1 to Posa discloses visual feedback methods and apparatus for weight loss and other forms of physical improvement where a body image of a user is modified to show the estimated results of weight loss.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171